Citation Nr: 1418084	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  10-08 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

Since the claim requires further development before being decided on appeal, the Board is remanding it to the Agency of Original Jurisdiction (AOJ). 


REMAND

The Board sincerely regrets the additional delay that inevitably will result from remanding, rather than immediately deciding, this claim, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.

The Veteran has a diagnosis of PTSD from a VA outpatient clinic; however, the December 2009 VA compensation examiner did not diagnose any mental condition, much less attribute it to any event or incident during the Veteran's military service.  Because that VA compensation examiner, however, failed to take into consideration the Veteran's complaints and symptoms noted in his VA treatment records, the examination was inadequate.  The Veteran therefore must be provided another VA compensation examination, both to clarify all current mental disorder diagnoses, especially insofar as whether he has PTSD, and to determine whether any current disorder is related or attributable to his military service and, specifically, if confirmed he has PTSD, a traumatic event ("stressor").

All current treatment records should be obtained, as well, to further assist in deciding this claim.

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Obtain all outstanding, pertinent medical treatment records, including those from the Joint Ambulatory Care Center/VA Outpatient Clinic in Pensacola, Florida, dated since October 2009.  All additional treatment records the Veteran identifies should be obtained, as well, and associated with the claims file for consideration.  The amount of effort needed to be expended depends on who has custody of the records.  If they are not in the custody of a Federal department or agency, then 38 C.F.R. § 3.159(c)(1) controls, whereas subpart (c)(2) controls if they are.  If these efforts yield negative results, a notation to that effect must be made in the file and the Veteran appropriately notified.  38 C.F.R. § 3.159(e)(1).

2.  Upon receipt of all addition records, schedule another VA compensation examination assessing the nature and etiology of all current mental impairment, including especially PTSD.  The examination should include all diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this REMAND, must be made available for review of the Veteran's pertinent medical and other history.

The examiner must first identify all current mental impairment, including indicating whether the Veteran satisfies the Diagnostic and Statistical Manual (DSM) criteria for a diagnosis of PTSD (when also considering this diagnosis is indicated in his VA outpatient treatment records).  Therefore, if the VA compensation examiner does not make this diagnosis of PTSD, he or she is asked to comment on the Veteran's brief dated in April 2014 comparing the DSM standards and VA's clinical diagnostic standards for PTSD.

If it is determined the Veteran has PTSD according to the DSM criteria, an opinion is then needed as to the likelihood (very likely, as likely as not, or unlikely) this disorder is attributable to the Veteran's military service - and especially a confirmed stressor.

A medical nexus opinion also is needed if there are any additional diagnoses, meaning other than PTSD, insofar as whether they, too, relate to the Veteran's service.

In providing this opinion, the examiner should specifically acknowledge the evidence in the file indicating the Veteran has a PTSD diagnosis from a VA clinic.  So if there is difference of opinion over whether he has PTSD, there needs to be reconciliation of this difference of opinion.

It is also essential the examiner discuss the underlying medical rationale for his/her opinion, whether favorable or unfavorable to the claim, both in terms of whether the Veteran has PTSD and whether it is related or attributable to a stressor during his military service, if necessary citing to specific evidence in the file supporting conclusions.

3.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative another Supplemental Statement of the Case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


